Exhibit 10.8.20.10

Execution Copy

TENTH AMENDMENT

TO

MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVER

AND CONSENT OF GUARANTORS

This TENTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVER AND
CONSENT OF GUARANTORS (this “Amendment”) is dated as of Jan. 2, 2007, and
entered into by and among WESTAFF, INC., a Delaware corporation (“Parent”),
WESTAFF (USA), INC., a California corporation (“US Borrower”), WESTAFF (U.K.)
LIMITED, a limited liability company incorporated under the laws of England and
Wales (“UK Borrower”) WESTAFF SUPPORT, INC., a California corporation (“Term
Borrower”, and together with US Borrower and UK Borrower, the “Borrowers”), the
financial institutions signatory hereto that are parties as Lenders to the
Credit Agreement referred to below (the “Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent for the US Revolving Lenders, the Term Lenders and the UK
Revolving Lenders (as defined in the Credit Agreement referred to below).

Recitals

Whereas, the Parent, the Borrowers, the Lenders and Agents have entered into
that certain Multicurrency Credit Agreement dated as of May 17, 2002 (as amended
by that certain First Amendment to Multicurrency Credit Agreement, Limited
Waivers and Consent of Guarantors, dated as of October 31, 2002, as further
amended by that certain Second Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of June 13, 2003, that
certain Third Amendment to Multicurrency Credit Agreement, Limited Waivers and
Consent of Guarantors, dated as of September 25, 2003, that certain Fourth
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of February 20, 2004, that certain Fifth Amendment to
Multicurrency Credit Agreement and Consent of Guarantors, dated as of July 31,
2004, that certain Sixth Amendment to Multicurrency Credit Agreement and Consent
of Guarantors, dated as of January 5, 2004, that certain Seventh Amendment to
Multicurrency Credit Agreement, Limited Waiver and Consent of Guarantors, dated
as of August 19, 2005, that certain Eighth Amendment to Multicurrency Credit
Agreement, Limited Waiver and Consent of Guarantors dated as of March 1, 2006,
and that certain Ninth Amendment To Multicurrency Credit Agreement And Consent
Of Guarantors. dated as of July 25, 2006, and as further modified by certain
consents and waivers of the Lenders prior to the date hereof (the “Credit
Agreement”; capitalized terms used in this Amendment without definition shall
have the meanings given such terms in the Credit Agreement); and

Whereas, the Borrowers have requested that the Lenders agree to waive a certain
Event of Default and amend certain provisions of the Credit Agreement, including
extending the Commitment Termination Date by one year; and


--------------------------------------------------------------------------------




Whereas, the Lenders are willing to waive the Event of Default described herein
and to consent to the amendments to the Credit Agreement on the terms and
conditions set forth in this Amendment.

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the Parent, the Borrowers, the Lenders, and Agents agree as
follows:


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT, THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


1.1        AMENDMENT TO SECTION 1.5 (A) OF THE CREDIT AGREEMENT.  THE LEVEL I
PRICING GRID SET FORTH IN SECTION 1.5 (A) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED TO READ AS FOLLOWS (THE REMAINDER OF SUCH PRICING GRID TO REMAIN AS SET
FORTH IN SUCH SECTION 1.5(A)):

Applicable Margins
Level I

Applicable Revolver Index Margin

 

0.00

%

Applicable Revolver LIBOR Margin

 

1.75

%

Applicable L/C Margin

 

1.25

%

 


1.2        AMENDMENT TO SECTION 1.8(C) OF THE CREDIT AGREEMENT.  SECTION 1.8(C)
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORDS “FIFTH
ANNIVERSARY” IN CLAUSE (Z) OF THE DEFINITION OF APPLICABLE PERCENTAGE AND
REPLACING THEM WITH THE WORDS “SIXTH ANNIVERSARY”.


1.3        AMENDMENTS TO ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT.


(A)       THE DEFINITION OF “AUTHORIZED OFFICER” IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


“AUTHORIZED OFFICER” OF (I) US BORROWER MEANS JOHN P. SANDERS, PATRICIA M.
NEWMAN, BONNIE MCDONALD, OR RICHARD SUGERMAN AND (II) UK BORROWER MEANS DAVID
MOGFORD OR PATRICIA M. NEWMAN; AND IN CASE, ANY OTHER OFFICER DESIGNATED TO THE
APPLICABLE AGENT IN WRITING FROM TIME TO TIME AS AN AUTHORIZED OFFICE BY THE
APPLICABLE BORROWER.


(B)           THE DEFINITION OF “COMMITMENT TERMINATION DATE” IS HEREBY AMENDED
BY CHANGING THE REFERENCE IN CLAUSE (A) THEREOF FROM “MAY 17, 2008” TO “MAY 17,
2009”.

2


--------------------------------------------------------------------------------





1.4        AMENDMENT TO ANNEX F TO THE CREDIT AGREEMENT.  ANNEX F TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING CLAUSES (I) AND (II) IN PARAGRAPH (B) IN
THEIR ENTIRETY AND REPLACING THEM WITH THE FOLLOWING:


“(I) US BORROWER SHALL HAVE BORROWING AVAILABILITY OF NOT LESS THAN $5,000,000,
(II) US BORROWER AND UK BORROWER SHALL HAVE A COMBINED BORROWING AVAILABILITY
OF  NOT LESS THAN $8,000,000, AND”


1.5        AMENDMENTS TO ANNEX G TO THE CREDIT AGREEMENT.  ANNEX G TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY (A) DELETING THE LAST SENTENCE OF PARAGRAPH (B)
THEREOF IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


“FOR EACH FISCAL QUARTER ENDING AFTER OCTOBER 30, 2004 AND ON OR BEFORE OCTOBER
30, 2006, PARENT AND ITS SUBSIDIARIES SHALL HAVE ON A CONSOLIDATED BASIS A FIXED
CHARGE COVERAGE RATIO OF NOT LESS THAN 1.25:1.00, MEASURED ON A 13 FISCAL
PERIODS THEN ENDED BASIS.  FOR EACH FISCAL PERIOD ENDING AFTER OCTOBER 30, 2006,
PARENT AND ITS SUBSIDIARIES SHALL HAVE ON A CONSOLIDATED BASIS A FIXED CHARGE
COVERAGE RATIO OF NOT LESS THAN 1.25:1.00 MEASURED ON A 13 FISCAL PERIODS THEN
ENDED BASIS; PROVIDED, HOWEVER,  IF AS OF THE END OF ANY FISCAL PERIOD THE US
BORROWER HAS A  BORROWING AVAILABILITY OF NOT LESS THAN $7,500,000, THE FIXED
CHARGE COVERAGE RATIO SHALL NOT BE TESTED FOR THAT FISCAL PERIOD.”


AND (B) DELETING PARAGRAPH (C)(II) THEREOF (INCLUDING THE MATRIX THEREIN) IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

“(ii)         at the end of each Fiscal Quarter set forth below, EBITDA for the
13 Fiscal Periods then ended of not less than the amount set forth below for
such period:

FISCAL QUARTER
ENDING

 


MINIMUM EBITDA

 

1/21/2006

 

$

10,500,000

 

 

 

 

 

4/15/2006

 

$

10,500,000

 

 

 

 

 

7/8/2006

 

$

10,500,000

 

 

 

 

 

10/28/2006

 

$

13,000,000

 

 

 

 

 

1/20/2007

 

$

10,000,000

 

 

 

 

 

4/14/2007

 

$

12,000,000

 

 

 

 

 

7/7/2007 and for each Fiscal Quarter ended thereafter

 

$

13,000,000

 

 

3


--------------------------------------------------------------------------------





1.6           AMENDMENT TO ANNEX I OF THE CREDIT AGREEMENT.   ANNEX I TO THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE ADDRESS FOR EITHER AGENT OR
GE CAPITAL IN PLEASANTON, CALIFORNIA SET FORTH THEREIN AND REPLACING IT WITH THE
FOLLOWING:

General Electric Capital Corporation

100 California Street, 10th Floor

San Francisco, California 94111

Attention:  Westaff Account Manager

Telecopier:  513-794-8596

Telephone:  415-277-7432

2.             LIMITED WAIVER.  Subject to the satisfaction of the conditions
set forth herein, the Lenders hereby agree that, notwithstanding the
requirements of paragraph (c)(ii) of Annex G (Financial Covenants) to the Credit
Agreement, the Lenders hereby waive the Event of Default that arose from the
failure of Parent and its Subsidiaries to have on a consolidated basis a minimum
EBITDA for the 13 Fiscal Periods ending on October 28, 2006 of not less than
$13,000,000, provided that the minimum EBITDA for such Fiscal Quarter, measured
on a 13 Fiscal Periods then ended basis, may not be less than $10,400,000.  This
waiver shall be limited precisely as written, shall apply solely with respect to
the failure of Parent and its Subsidiaries to have on a consolidated basis a
minimum EBITDA of not less than $13,000,000, measured on a 13 Fiscal Periods
then ended basis, for the Fiscal Quarter ending October 28, 2006, as required
pursuant to paragraph (c)(ii) of Annex G (Financial Covenants) to the Credit
Agreement, and nothing contained in this Amendment shall be deemed to constitute
a waiver of any other Default or Event of Default or provision of the Credit
Agreement, or any consent to or departure from the terms of the Credit
Agreement.

3.             REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWERS. 
The Parent and the US Borrower, jointly and severally, and the UK Borrower, only
in respect of itself, severally, make the following representations and
warranties to each Lender and each Agent with respect to all Credit Parties:


3.1        POWER AND AUTHORITY.  EACH OF THE CREDIT PARTIES HAS ALL CORPORATE OR
OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS
APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER
OR IN RESPECT OF, THE CREDIT AGREEMENT, AS AMENDED HEREBY.


3.2        DUE AUTHORIZATION, NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH CREDIT PARTY OF THIS AMENDMENT AND THE CONSENT, AS
APPLICABLE, AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR
IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY (A) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY

4


--------------------------------------------------------------------------------





COMPANY OR PARTNERSHIP ACTION, (B) DO NOT CONTRAVENE ANY PROVISION OF SUCH
PERSON’S CHARTER, BYLAWS OR PARTNERSHIP OR OPERATING AGREEMENT, AS APPLICABLE,
(C) DO NOT VIOLATE ANY LAW OR REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR THE UNITED KINGDOM OR, IN EACH
CASE, ANY POLITICAL SUBDIVISION THEREOF, (D) DO NOT CONFLICT WITH OR RESULT IN
THE BREACH OR TERMINATION OF, CONSTITUTE A DEFAULT UNDER OR ACCELERATE OR PERMIT
THE ACCELERATION OF ANY PERFORMANCE REQUIRED BY, ANY INDENTURE, MORTGAGE, DEED
OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH PERSON IS A PARTY
OR BY WHICH SUCH PERSON OR ANY OF ITS PROPERTY IS BOUND, EXCEPT WHERE ANY SUCH
VIOLATIONS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, AND (E) DO NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTY OF SUCH PERSON.


3.3        EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY WHICH IS A
PARTY THERETO AND THIS AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH
CREDIT PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY INSOLVENCY LAWS OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES.


3.4        NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS
CONTINUING AFTER GIVING EFFECT TO THIS AMENDMENT OR WILL RESULT FROM THE
EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT.


3.5        REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE HEREOF AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


4.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT
SHALL BE EFFECTIVE AS OF JANUARY 2, 2007 OR SUCH EARLIER DATE SPECIFIED BY THE
US AGENT TO BORROWERS AND LENDERS (AND EVIDENCED BY THE DATE SET FORTH ON THE
FIRST PAGE OF THIS AMENDMENT) BUT ONLY IF ON SUCH EFFECTIVE DATE:


(I) SUCH AMENDMENT HAS BEEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE
BEEN DELIVERED TO THE US AGENT OR ITS COUNSEL (BY HAND DELIVERY, MAIL OR
TELECOPY) BY THE PARENT, THE BORROWERS AND THE LENDERS;


(II) EACH GUARANTOR SHALL HAVE DELIVERED TO THE US AGENT OR ITS COUNSEL EXECUTED
COUNTERPARTS OF THE CONSENT;


(III) BORROWERS SHALL HAVE PAID TO THE US AGENT FOR THE LENDERS AN AMENDMENT FEE
EQUAL TO $30,000;


(IV) BORROWERS SHALL HAVE DELIVERED TO THE US AGENT OR ITS COUNSEL A CERTIFICATE
CERTIFYING  THAT THE CHARTERS, BYLAWS (OR OTHER SIMILAR ORGANIZATIONAL
DOCUMENTS) AND RESOLUTIONS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE CREDIT PARTIES OF THEIR OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS, EACH IN THE FORM DELIVERED TO THE AGENTS ON THE CLOSING
DATE, ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED, RESCINDED OR
OTHERWISE MODIFIED

5


--------------------------------------------------------------------------------





AS OF THE DATE OF THIS AMENDMENT (OTHER THAN AN AMENDMENT TO PARENT’S BYLAWS TO
REDUCE THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM SIX TO FIVE); THE
RESOLUTIONS ADOPTED WITH RESPECT TO THIS AMENDMENT (OR THAT NO OTHER RESOLUTIONS
HAVE BEEN ADOPTED) AND THAT NO FURTHER AUTHORIZATION OR CONSENT IS REQUIRED TO
BE OBTAINED WITH RESPECT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT AS AMENDED HEREBY; AND AN
INCUMBENCY CERTIFICATE FOR EACH CREDIT PARTY; AND


(V) THE US BORROWER ON BEHALF OF ITSELF AND THE OTHER CREDIT PARTIES AND THE UK
BORROWER ON BEHALF OF ITSELF SHALL HAVE DELIVERED TO THE US AGENT OR ITS COUNSEL
A CERTIFICATE CERTIFYING THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN AND IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE), AND NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND WILL BE CONTINUING (AFTER GIVING EFFECT TO
THIS AMENDMENT).


5.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED OR WAIVED
HEREBY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF THE PARENT AND
EACH BORROWER CONFIRMS THAT, AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT.


6.             RELEASE AND WAIVER OF CLAIMS, DEFENSES AND RIGHTS OF SET OFF. 
EACH OF THE PARENT AND THE BORROWERS ACKNOWLEDGES THAT THE US AGENT, THE UK
AGENT AND THE LENDERS HAVE PERFORMED ALL OBLIGATIONS AND DUTIES OWED TO THE
PARENT AND THE BORROWERS UNDER THE LOAN DOCUMENTS THROUGH THE DATE HEREOF, AND
EACH SUCH PARTY FURTHER, ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT NONE OF THE
PARENT OR THE BORROWERS HAS ANY CLAIM, CAUSE OF ACTION, DEFENSE, OR RIGHT OF SET
OFF AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS, AND, TO THE EXTENT THAT
ANY SUCH PARTY HAS ANY SUCH RIGHTS, EACH OF THE PARENT AND THE BORROWERS HEREBY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE US AGENT, THE UK AGENT AND THE
LENDERS (TOGETHER WITH EACH OF THEIR PREDECESSORS, SUCCESSORS AND ASSIGNS) AND
EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM
EACH ACTION, CAUSE OF ACTION, SUIT, DEBT, DEFENSE, RIGHT OF SET OFF, OR OTHER
CLAIM WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN AGAINST THE US AGENT,
THE UK AGENT OR THE LENDERS, OR SUCH OFFICERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES.  EACH OF THE PARENT AND EACH BORROWER HEREBY SPECIFICALLY
WAIVES AS AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS ANY RIGHTS THEY OR
ANY OF THEM MAY HAVE UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH
PROVIDES AS FOLLOWS:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”


7.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS

6


--------------------------------------------------------------------------------





AND DECISIONS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES.


8.             COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY CREDIT PARTY.


9.             CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

[signatures following; remainder of page intentionally left blank]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has duly executed this Tenth
Amendment to Multicurrency Credit Agreement, Limited Waiver and Consent of
Guarantors effective as of the date set forth above.

 

WESTAFF (USA), INC.

 

 

 

By:

/s/ John P. Sanders

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

By:

/s/ John P. Sanders

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

WESTAFF (U.K.) LIMITED

 

 

 

By:

/s/ Patricia M. Newman

 

Name:

Patricia M. Newman

 

Title:

Director

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as US Agent, UK Agent, a US Revolving Lender, a
Term Lender and a UK Revolving Lender

 

 

 

By:

/s/ Ali Mirza

 

Name:

Ali Mirza

 

Title:

Authorized Signatory

 

 

 

BANK OF AMERICA, N. A.,

 

as Documentation Agent, a US Revolving Lender, a
Term Lender and a UK Revolving Lender

 

 

 

By:

/s/ Michael R. Williamson

 

Name:

Michael R. Williamson

 

Title:  SVP

 


--------------------------------------------------------------------------------




The following Person is a signatory to this Tenth Amendment to Multicurrency
Credit Agreement, Limited Waiver and Consent of Guarantors in its capacity as a
Credit Party and not as a Borrower.

WESTAFF, INC.

 

 

 

By:

/s/ John P. Sanders

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 


--------------------------------------------------------------------------------


CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and each other Loan Document (including US Borrower and
Term Borrower in its capacity as a Guarantor of the Obligations of the other
Borrowers) and hereby (a) consents to the foregoing Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the foregoing Amendment,
including without limitation, the extension of the Commitment Termination Date
by one year, the obligations of each of the undersigned Guarantors are not
impaired or affected and the Parent Guaranty, the Subsidiary Guaranty, and the
cross-guaranty contained in the Credit Agreement continue in full force and
effect, and (c) ratifies the Parent Guaranty, the Subsidiary Guaranty or the
cross-guaranty contained in the Credit Agreement, as applicable, and each of the
Loan Documents to which it is a party and further ratifies the Liens granted by
it to any Agent for its benefit and the benefit of the Lenders.

[signatures following; remainder of page intentionally left blank]

Consent-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the date first set forth above.

WESTAFF, INC.

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

WESTERN MEDICAL SERVICES, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name:

John P. Sanders

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

 

 

 

 

WESTAFF (USA), INC.

 

 

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 


--------------------------------------------------------------------------------




 

MEDIAWORLD INTERNATIONAL

 

 

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name:

John P. Sanders

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 


--------------------------------------------------------------------------------